Citation Nr: 0409338	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-13 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disability, to include 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1969.  Service in Vietnam is indicated by the 
evidence of record.

The veteran initially filed a claim of entitlement to service 
connection for an acquired psychiatric disability, to include 
PTSD, in November 1993.  His claim was denied in a May 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in San Juan, Puerto Rico (the RO).  The 
veteran appealed that decision.  However, in October 1996 he 
withdrew his appeal in a communication signed by him.  See 
38 C.F.R. § 20.204 (2003).

In October 2001, the veteran requested that his claim be 
reopened.  In a February 2002 rating decision, the RO 
reopened the claim and denied it on the merits.  The veteran 
duly perfected an appeal to the Board of Veterans' Appeals 
(the Board).

In the veteran's substantive appeal (VA Form 9) filed in 
March 2003, he appeared to request a hearing before a 
Veterans Law Judge at the RO.  However, in a May 2003 
statement the veteran indicated that he did not desire a 
personal hearing.  His hearing request is therefore 
considered to have been withdrawn.  See 38 C.F.R. § 20.704(e) 
(2003). 

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim is reopened.  The Board 
further finds that additional development of the evidence is 
necessary prior to rendering a decision on the merits.  The 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action by him is required.




FINDINGS OF FACT

1.  In May 1994 and March 1996 decisions, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.  The veteran appealed those 
decisions, but he withdrew his appeal in October 1996.

2.  The evidence associated with the claims file subsequent 
to the RO's March 1996 decision raises a reasonable 
possibility of substantiating the claim on the merits.


CONCLUSIONS OF LAW

1.  The RO's May 1994 and March 1996 decisions denying 
service connection for a psychiatric disability, to include 
PTSD, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).

2.  Since the March 1996 decision, new and material evidence 
has been received, and so the claim of entitlement to service 
connection for a psychiatric disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
psychiatric disability, to include PTSD.  In substance, he 
contends that his experiences in Vietnam caused his current 
psychiatric problems.  

As noted in the Introduction, the RO most recently reopened 
the veteran's claim and denied the claim on its merits.  
However, the question of whether new and material evidence 
has been received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the claimant that may 
have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for claim, making 
RO determination in that regard irrelevant.]  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].  The proper issue on appeal is, therefore, 
whether new and material evidence has been received which is 
sufficient to reopen the previously denied claim.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen a previously denied claim.

A letter was sent to the veteran in December 2001 explaining 
what evidence was needed to complete the veteran's claim.  
Crucially, the veteran was informed by means of this letter 
as to what evidence he was required to provide and what 
evidence VA would attempt to obtain on his behalf.  The 
letter explained that VA would obtain government records and 
would make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The Board notes that the letter requested a 
response within one year, in compliance with 38 U.S.C.A. § 
5103(b).  The one-year period has now expired. 

In addition, in October 2002 a letter was sent to the veteran 
by the RO which requested information concerning the 
veteran's alleged stressors in Vietnam.  The veteran 
responded in November 2002 by furnishing a copy of a stressor 
statement dated in February 1994. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 



Pertinent Law and Regulations

Service connection - in general 

Service connection may be granted if the facts, shown by the 
evidence, establish that a disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

When certain chronic diseases, such as psychosis, become 
manifest to a degree of 10 percent within one year of a 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law. 
Specifically, in order to establish entitlement to service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

No compensation shall be paid if a disability is the result 
of the veteran's own willful misconduct, including the abuse 
of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110, 1131 (West 
2002); 38 C.F.R. § 3.1(n), 3.301 (2003).

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection. 
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2002); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Specific criteria to establish service connection for PTSD

According to VA regulations entitlement to service connection 
for PTSD requires that three elements be present: (1) medical 
evidence diagnosing PTSD; (2) combat status or credible 
supporting evidence that the claimed in-service stressors 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  See 38 C.F.R. § 3.304(f) (2003); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in October 2001, after the effective date of the 
revision, his claim will be adjudicated by applying the 
revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2003).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  In this case, the last final denial is the March 
1996 decision which denied the veteran's claim on its merits.  
As noted in the Introduction, the veteran had appealed the 
initial May 1994 rating action, which was confirmed in the 
March 1996 decision.  The veteran withdrew his appeal in 
October 1996. 

The "old" evidence

At the time of the March 1996 RO rating decision, the 
evidence of record included the veteran's service medical 
records, which are pertinently negative.  There is no 
relevant medical or other evidence of record until after the 
veteran filed his claim of entitlement to service connection 
for a psychiatric disability in November 1993. 

The May 6, 1994 rating decision denied the veteran's claim 
because he failed to report for a scheduled VA examination.

A VA psychiatric examination was conducted on May 9, 1994.  
The veteran reported stressful events in Vietnam.  He denied 
any previous psychiatric treatment or evaluation.  The 
examiner's diagnosis was dysthymia.

In March 1996, the RO denied the veteran's claim because PTSD 
had not been diagnosed and because the veteran's alleged 
stressors had not been confirmed.  The RO did not address the 
matter of the relationship between the veteran's service and 
his diagnosed dysthymia.

The additionally submitted evidence

Evidence added to the record since March 1996 includes the 
report of a September 1997 VA psychiatric examination of the 
veteran.  He again denied psychiatric treatment.  He did not 
mention Vietnam, except to state that he drank beer every day 
in Vietnam and did not do so now.  The diagnoses were: 
depression with mild anxiety; and dependent personality 
features.  

In connection with his reopened claim in October 2001, the 
veteran submitted a letter from Dr. R.A.C.R.  Dr. R., who 
evidently was not a psychiatrist, diagnosed PTSD and also 
depression and anxiety, which she stated "seem to be 
originated during military service. . . . .  It is my opinion 
that is most probably than not [sic] that psychiatric 
problems started, and were secondary to, Vietnam experiences
 . . . ."

Also now of record is the report of another VA psychiatric 
examination, this one completed in  February 2003.  Diagnoses 
were anxiety disorder and alcohol dependence.  The examiner 
specifically stated that the veteran did not meet the DSM-IV 
stressor criterion for PTSD.  The etiology of the diagnosed 
anxiety disorder was not discussed.

In the February 2003 statement of the case, the RO Decision 
Review Officer (DRO) confirmed the February 2002 rating 
decision, in essence finding that the opinion of the VA 
psychiatrist outweighed that of the veteran's private 
physician, who was a specialist in internal medicine.  Cf. 
Black v. Brown, 10 Vet. App. 279, 284 (1997) [an adjudicator 
may look at factors such as the health care provider's 
knowledge and skill in analyzing the medical data].  The DRO 
also noted that alcohol abuse cannot be service connected.  

Analysis

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for psychiatric disability.    

The March 1996 RO decision is final, due to the withdrawal of 
the veteran's appeal in October 1996.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.1103.  As explained above, the 
veteran's claim for service connection may only be reopened 
if he submits new and material evidence.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (2003).  Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally submitted (i.e. after March 1996) evidence bears 
directly and substantially upon the specific matter under 
consideration, namely whether the veteran's psychiatric 
disabilities are related to his military service.  

With respect to the matters of current disability and medical 
nexus, the additional evidence includes the September 2001 
private medical opinion of Dr. R. which pertain to the 
potential relationship between the veteran's current 
psychiatric disability and his service.  Specifically, Dr. R. 
opined that the veteran had PTSD and anxiety disorder and 
that both were related to his experiences in Vietnam.
  
Dr. R.'s opinion can be considered "new" in that it was not 
previously before the RO in any of its prior decisions. The 
evidence can be considered "material" because it does 
relate to an unestablished fact necessary to establish the 
claim, specifically the existence of PTSD and a nexus between 
the veteran's military service and his current psychiatric 
disability.  See 38 C.F.R. § 3.156 (2003).  Accordingly, new 
and material evidence has been submitted, and the veteran's 
claim to reopen succeeds on that basis.



The Board wishes to make it clear that such evidence, 
although adequate for the limited purposes of reopening the 
claim, see Justus, may not be sufficient to allow the grant 
of the benefits sought.  For the reasons explained below, the 
Board finds that additional development is necessary before 
the Board may proceed to a decision on the merits of the 
reopened claim.  

In summary, for the reasons explained above the Board has 
concluded that the veteran has submitted competent medical 
evidence which serves to show that his psychiatric disability 
may be related to his military service.  The recently 
submitted evidence being both new and material, the claim of 
service connection for a psychiatric disability is reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric 
disability is reopened; to that extent only, the appeal is 
granted.


REMAND

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
After having carefully considered the matter, the Board 
believes that additional evidentiary development is in order.  

The Board initially observes that once a claim is reopened, a 
different standard of proof applies.  First, all of the 
evidence must be considered and weighed by the VA 
adjudicator.  See 38 U.S.C.A. § 7104(a) (West 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. 
§ 3.102 (2003).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus presumption of 
credibility does not apply at this stage of the Board's 
deliberations.

As alluded to in the Board's analysis above, although Dr. 
R.'s opinion may be sufficient to reopen the veteran's claim, 
it is not sufficient to enable the Board to allow the claim.  
The opinion contains several deficiencies.  For example, Dr. 
R., who is not a psychiatrist, diagnosed PTSD; several 
trained VA psychiatrists have not diagnosed PTSD, and the 
most recent VA examiner specifically rejected a PTSD 
diagnosis.  In addition, there is no indication that Dr. R. 
had the benefit of review of the veteran's entire medical 
history, but rather relied on the veteran's own statements.  
See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].

The VA examination reports, however, also contain a notable 
deficiency.  Although a diagnosis of PTSD has been 
discounted, the etiology of the veteran's anxiety disorder 
has never been addressed.  Thus, the only medical nexus 
opinion of record is the opinion of Dr. R., who as indicated 
above is not a psychiatrist.  The Board believes that a nexus 
opinion by a psychiatrist is needed.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).

The Board additionally observes that a number of psychiatric 
diagnoses have been suggested over the years.  In addition to 
PTSD and anxiety and depression, these include alcohol abuse 
and personality disorder which as discussed above may not be 
service connected.  Medical evidence which is obtained 
pursuant to this remand will hopefully reconcile the 
conflicting diagnoses.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must arrange for a medical nexus 
opinion from a psychiatrist.  In 
conjunction with preparing this opinion, 
the psychiatrist should review the claims 
file and provide an opinion as to: (1) 
what is the most likely current 
psychiatric diagnosis (or diagnoses) and 
(2) whether any diagnosed psychiatric 
disability is as least as likely as not 
related to the veteran's military service 
injuries.  If the reviewing psychiatric 
specialist deems it to be necessary, the 
veteran should undergo a VA examination 
and/or psychological testing.  The 
opinion should be associated with the 
veteran's VA claims folder.

2.  Thereafter, VBA must readjudicate the 
issue on appeal on a de novo basis.  If 
the decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
In particular, if the veteran seeks treatment for psychiatric 
disabilities, he should inform the RO.





CONTINUED ON NEXT PAGE


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) 
[to be codified at 38 U.S.C. §§ 5109B, 7112].




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



